Case: 20-30340     Document: 00515776936          Page: 1    Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   March 11, 2021
                                   No. 20-30340                    Lyle W. Cayce
                                                                        Clerk

   Derrick J. Green,

                                                            Plaintiff—Appellant,

                                       versus

   United Parcel Service, Incorporated (UPS),

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-8744


   Before King, Elrod, and Willett, Circuit Judges.
   Per Curiam:*
          Plaintiff-appellant Derrick J. Green alleges violations of the
   Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. and Title VII of the
   Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. by defendant-appellee
   United Parcel Service. The district court granted summary judgment in favor
   of United Parcel Service and Green now appeals. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30340         Document: 00515776936             Page: 2       Date Filed: 03/11/2021




                                         No. 20-30340


                                               I.
          Plaintiff-appellant Derrick J. Green was hired by United Parcel
   Service (“UPS”) in October 2005. He began working as an automotive
   mechanic in 2006 and continued in that role until 2013. The majority of
   Green’s work was performed on “package cars”1 and included Preventative
   Maintenance Inspections (“PMIs”). A portion of the PMI is conducted
   inside the facility, while another portion is performed outside in the form of
   a test drive conducted by the mechanic. The test drive must be performed on
   public roads in order to bring the car to fifth gear.
          Green is a member of the Teamsters Local 270 Union, and as such,
   Green was bound by a collective bargaining agreement (“CBA”). Pursuant
   to the CBA, mechanics select shifts based on seniority. According to Green,
   he was at the “low end” of seniority as of 2013.
          Shifts at UPS facilities are staggered so that a mechanic is present 24
   hours a day. UPS employs more mechanics during night shifts because there
   is an increased need for maintenance and repair work during those hours. In
   particular, most of the PMI work must be performed at night because the
   package cars are out delivering packages during the day. For the entire
   duration of his tenure as a mechanic with UPS, Green worked a shift from
   4:00 p.m. to 1:00 a.m.
          On June 26, 2013, Green injured his right eye while working on a
   package car. Specifically, a fan blew debris into his eye, causing serious
   irritation. While Green recovered from this injury, Green and UPS entered
   into a temporary alternative work agreement. Under the agreement, Green
   performed his typical duties but did not drive a commercial vehicle. The



          1
              “Package cars” are UPS vehicles that deliver packages.




                                                2
Case: 20-30340       Document: 00515776936             Page: 3      Date Filed: 03/11/2021




                                        No. 20-30340


   agreement was limited to 29 days pursuant to UPS policy, and, after it was
   exhausted, Green took a medical leave of absence and was placed on workers’
   compensation. According to Green, he was told by his supervisor that he
   “couldn’t come back until [he] was 100 percent released.” Green continued
   to see doctors during this period to get his eye assessed.
           Green stated that he has no issues with his vision during the day.
   Rather, he has a particular problem that arises only at night and only when a
   light shines directly into his right eye. Specifically, Green described seeing a
   “halo” in his right eye when light hits it directly. He experiences no pain and
   his vision restores itself instantly after the light source is gone. Green
   explained that, once his vision is restored, the vision in his right eye is
   equivalent to that in his left eye. Indeed, normally, Green has 20/20
   corrected vision in both eyes.2
           Green testified that, while he does not drive at night if he does not
   have to, he has “somewhat got used [to] it.” In fact, he stated that he has
   driven his personal vehicle in the dark. He stated he is “nervous” while
   driving in the dark but declined to say he “felt unsafe.” Green’s treating
   physician, Dr. Satya Reddy, diagnosed him as having a corneal scar in the
   anterior stroma. This condition would cause the “starburst” imagery that
   Green described. Dr. Reddy testified that depth perception would be
   diminished during such a “starburst event.” Testing performed by Dr.
   Reddy showed that Green’s visual acuity in his right eye drops to 20/100
   when such conditions are recreated. Dr. Reddy determined in 2013 that
   Green was unable to work at night or in poorly lit areas.



           2
            Green took a Department of Transportation (“DOT”) exam on December 5,
   2013. The exam reported that Green has 20/20 vision in both eyes with corrective lenses.
   Another DOT exam in April of 2014 confirmed the same.




                                              3
Case: 20-30340      Document: 00515776936           Page: 4     Date Filed: 03/11/2021




                                     No. 20-30340


          On November 25, 2013, Green applied for an Americans with
   Disabilities Act (“ADA”) accommodation with UPS. Green identified his
   medical condition as “corn[e]al scar[r]ing with blurred vision.” In response
   to a form question regarding how the medical condition affected his ability to
   perform the essential functions of his job, Green answered “no night time
   driving.” With regard to requested accommodations, Green stated “change
   hours, [h]ave coworkers move[] trucks in and out of shop.” He further stated
   that he could perform “any other jobs in [the facility],” including “[d]ay time
   mechanic, porter, [d]aytime shifter, [d]aytime fuel and carwash,” and was
   willing to commute for any reassignment within 20 miles of the New Orleans
   facility. Green explained that there were “no limitations to the shift,” but he
   could not “drive at night time and [had] to work in a well [lit] area.” Green
   also expressed that he was not willing to consider a part-time position.
          After Green submitted his application for accommodation, UPS
   engaged in a six-month search for positions that met his requests. UPS
   determined that there were no daytime mechanic positions available in the
   20-mile radius that Green requested. It further contended that moving Green
   to a daytime position would violate the CBA’s requirement that shifts be bid
   for based on seniority. Moreover, according to UPS, facilitating Green’s
   alternate request to have a coworker move vehicles for him would be
   inefficient and require having another mechanic work Green’s exact shift.
          In the course of its search, UPS twice offered Green a part-time loader
   position, which Green rejected. Green was also offered a plant engineering
   job which required a test to qualify. Green did not pass the test but later stated
   he would have taken the job if he had. According to UPS, it offered a full-time
   mechanic position to Green in February 2020, which he has not accepted.
   Green remains on a medical leave of absence.
          On January 29, 2014, Green filed a charge of discrimination with the




                                           4
Case: 20-30340        Document: 00515776936              Page: 5      Date Filed: 03/11/2021




                                         No. 20-30340


   EEOC. Green compared his experience to that of a white mechanic, Kerry
   Guidroz, who was given accommodations in his full-time position after
   becoming legally blind in his right eye. In May 2018, the EEOC found
   reasonable cause to believe UPS had failed to provide accommodations to
   Green comparable to those provided to Guidroz.
           On September 19, 2018, Green brought suit against UPS alleging
   discrimination based on race and disability in violation of the ADA and Title
   VII. Following the resolution of two successive motions to dismiss, Green
   proceeded with a failure to accommodate claim under the ADA and a claim
   of race discrimination under Title VII. On May 27, 2020, the district court
   granted summary judgment in favor of UPS on both claims. Green now
   appeals that decision.3
                                              II.
           “We review a district court’s summary judgment de novo, applying the
   same standard as the district court.” Tagore v. United States, 735 F.3d 324,
   327 (5th Cir. 2013). Moreover, “[w]e may affirm summary judgment on any
   basis raised below and supported by the record.” E.E.O.C. v. Simbaki, Ltd.,
   767 F.3d 475, 481 (5th Cir. 2014). Even under our de novo standard of review,
   we “still app[ly] the manifest-error standard of review to the district court’s
   evidentiary rulings.” Lyles v. Medtronic Sofamor Danek, USA, Inc., 871 F.3d



           3
            Green also renews arguments set forth in motions to strike filed below in response
   to UPS’s motion for summary judgment. Green did not, however, designate the orders
   denying those motions as issues in his notice of appeal. Nevertheless, amendments to the
   Federal Rules of Civil Procedure have made it unnecessary for parties to attack summary
   judgment evidence by filing separate motions to strike. Cutting Underwater Techs. USA, Inc.
   v. Eni U.S. Operating Co., 671 F.3d 512, 515 (5th Cir. 2012). On appeal, we have treated
   separately filed motions to strike as mere objections to summary judgment evidence. See
   id. Accordingly, we may consider Green’s renewed arguments on appeal about the
   propriety of such evidence.




                                               5
Case: 20-30340         Document: 00515776936              Page: 6       Date Filed: 03/11/2021




                                          No. 20-30340


   305, 311 (5th Cir. 2017) (quoting Love v. Nat’l Med. Enters., 230 F.3d 765, 775
   (5th Cir. 2000)). “‘[M]anifest error’ is an error ‘that is plain and
   indisputable, and that amounts to a complete disregard of the controlling
   law.’” Id. (quoting Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir.
   2004)).
                                               III.
   A. Evidentiary Challenges
           Green reiterates objections to the consideration of two pieces of
   evidence—his own deposition and the declaration of UPS HR manager
   Wilfred Edwards. With regard to his own deposition, he contends that he was
   not able to review the transcript and make any required changes. With regard
   to Edwards’s declaration, Green renews a vague contention that it contains
   unsupported hearsay but cites no specific examples in the record. The district
   court considered both arguments and denied Green’s relevant motions.
   Green shows no error in either decision that is “plain and indisputable, and
   that amounts to a complete disregard of the controlling law.” Lyles, 871 F.3d
   at 311 (quoting Guy, 394 F.3d at 325).
   B. Green’s ADA Claim
           Green argues that the district court erred in finding that he was not
   disabled under the ADA. He contends that his condition has substantially
   limited his sight and ability to work such that he is disabled under the ADA.4
           The ADA prohibits covered employers from “discriminat[ing]
   against a qualified individual on the basis of disability.” 42 U.S.C. § 12112(a).



           4
           Green also argues for the first time on appeal that UPS regarded him as having an
   impairment. However, as this argument was not raised before the district court, it is waived.
   See LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007).




                                                6
Case: 20-30340      Document: 00515776936           Page: 7     Date Filed: 03/11/2021




                                     No. 20-30340


   Such    discrimination    includes    the    failure   to   make    “reasonable
   accommodations to the known physical . . . limitations of an otherwise
   qualified individual with a disability . . . unless such covered [employer] can
   demonstrate that the accommodation would impose an undue hardship.” Id.
   § 12112(b)(5)(A). Accordingly, to establish a failure-to-accommodate claim
   under the ADA, the plaintiff must show: (1) that he is a “qualified individual
   with a disability;” (2) “the disability and its consequential limitations were
   ‘known’ by the covered employer;” and (3) “the employer failed to make
   ‘reasonable accommodations’ for such known limitations.” Feist v. La.,
   Dep’t of Justice, Off. of the Att’y Gen., 730 F.3d 450, 452 (5th Cir. 2013)
   (citations omitted).
          The ADA defines a “disability” as “(A) a physical or mental
   impairment that substantially limits one or more major life activities of such
   individual; (B) a record of such an impairment; or (C) being regarded as
   having such an impairment . . . .” 42 U.S.C. § 12102(1). In order to qualify
   under subsection (A), it is not enough merely to have an impairment. See
   E.E.O.C. v. Chevron Phillips Chem. Co., LP, 570 F.3d 606, 614 (5th Cir. 2009).
   Rather, a plaintiff must “demonstrate that the impairment substantially
   limits a major life activity”—including seeing or working. Id. “[T]o be
   substantially limited means to be unable to perform a major life activity that
   the average person in the general population can perform, or to be
   significantly restricted in the ability to perform it.” Id. (citation omitted). In
   particular, “[w]hen the major life activity under consideration is that of
   working, the statutory phrase ‘substantially limits’ requires, at a minimum,
   that [the plaintiff] allege [he is] unable to work in a broad class of jobs.” Kemp
   v. Holder, 610 F.3d 231, 238 (5th Cir. 2010) (quoting Sutton v. United Air
   Lines, Inc., 527 U.S. 471, 491 (1999)); see also 29 C.F.R. pt. 1630, app.
   (Substantially Limited in Working) (“Demonstrating a substantial limitation
   in performing the unique aspects of a single specific job is not sufficient to




                                           7
Case: 20-30340       Document: 00515776936           Page: 8      Date Filed: 03/11/2021




                                      No. 20-30340


   establish that a person is substantially limited in the major life activity of
   working.”).
          Green has not shown that he is disabled under the ADA because the
   evidence does not support that he is substantially limited in the major life
   activities of seeing or working. With regard to the first such major life activity,
   we have previously held that a plaintiff’s partial blindness did not qualify as
   a disability because he was still able to “perform normal daily activities,”
   including driving cars. Still v. Freeport-McMoran, Inc., 120 F.3d 50, 52 (5th
   Cir. 1997). We found “no evidence that [the plaintiff was] unable to engage
   in any usual activity because of his partial blindness” and thus concluded that
   he was not substantially limited in the major life activity of seeing. Id.; see also
   Watson v. Tex. Youth Comm’n, 269 F. App’x 498, 501 (5th Cir. 2008)
   (applying Still in the comparable context of the Rehabilitation Act where
   plaintiff continued to drive and passed a license vision test). Similarly, in this
   case, despite his vision impairment, Green continues to drive his personal
   vehicle at night. Moreover, by Green’s own admission, he was certified under
   DOT regulations despite an acknowledgement of his impairment. Based on
   the foregoing, Green has not adduced sufficient evidence that, compared to
   most people in the general population, he is substantially limited in the major
   life activity of seeing. See 29 C.F.R. § 1630.2(j)(1)(ii).
          Moreover, Green has failed to show a substantial limitation in the
   major life activity of working beyond his inability to perform “the unique
   aspects of a single specific job.” 29 C.F.R. pt. 1630, app. (Substantially
   Limited in Working). Indeed, Green does not even attempt to show that he
   is “unable to work in a broad class of jobs.” Kemp, 610 F.3d at 238.
   Accordingly, Green has not adduced sufficient evidence that he is
   substantially limited in the major life activity of working.
          Based on the foregoing, we affirm the district court’s grant of




                                            8
Case: 20-30340      Document: 00515776936          Page: 9    Date Filed: 03/11/2021




                                    No. 20-30340


   summary judgment on Green’s ADA claim.
   C. Green’s Title VII Claim
          Green argues that he established a prima facie case of discrimination
   “by showing that he . . . was not given a day shift” even though Kerry
   Guidroz—a white mechanic who also suffered from vision impairment—
   “was given a day shift.” Accordingly, Green contends that, as a black man,
   he “was treated more [severely] than a similarly situated white employee,
   under nearly identical circumstances.”
          Green does not argue that there was direct evidence of race
   discrimination and thus attempts to establish a prima facie case of race
   discrimination under Title VII via circumstantial evidence. See Turner v.
   Baylor Richardson Med. Ctr., 476 F.3d 337, 345 (5th Cir. 2007). To establish a
   prima facie case of race discrimination, a plaintiff must show he:
                 (1) is a member of a protected group; (2) was
                 qualified for the position at issue; (3) was
                 discharged or suffered some adverse
                 employment action by the employer; and (4) was
                 replaced by someone outside his protected group
                 or was treated less favorably than other similarly
                 situated employees outside the protected group.
   Stroy v. Gibson, 896 F.3d 693, 698 (5th Cir. 2018). “If the plaintiff makes this
   showing, the burden then shifts to the employer to set forth some legitimate,
   non-discriminatory reason for its decision.” Id. at 698–99.
          With regard to the fourth element, we require that “an employee who
   proffers a fellow employee as a comparator demonstrate that the employment
   actions at issue were taken ‘under nearly identical circumstances.’” Lee v.
   Kan. City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009) (quoting Little v.
   Republic Refin. Co., Ltd., 924 F.2d 93, 97 (5th Cir. 1991)). Though we do not
   “interpret ‘nearly identical’ as synonymous with ‘identical,’” we have




                                          9
Case: 20-30340       Document: 00515776936              Page: 10       Date Filed: 03/11/2021




                                         No. 20-30340


   nonetheless held that “the plaintiff’s conduct that drew the adverse
   employment decision must have been ‘nearly identical’ to that of the
   proffered comparator who allegedly drew dissimilar employment decisions.”
   Id. at 260 (quoting Perez v. Tex. Dep’t of Crim. Just., 395 F.3d 206, 213 (5th
   Cir. 2004)). This is not that case. Indeed, it cannot be said that Green’s
   impairment is sufficiently similar to Guidroz’s such that their
   “circumstances” can be deemed “nearly identical.” Id. Though both
   suffered an impairment to their right eye, Guidroz’s impairment rendered
   him legally blind in that eye and left him with blurry vision regardless of the
   time of day. Indeed, Green’s vision is completely normal absent very
   particular conditions. Moreover, while Guidroz testified that he was unable
   to pass the DOT certification exam, Green was able to pass the exam. 5
            Consequently, unable to show that his comparator’s impairment was
   similar in severity to his own, Green fails to establish that the relevant
   employment actions were taken under nearly identical circumstance and thus
   does not show that he was “treated less favorably than other similarly
   situated employees outside [his] protected group.” Stroy, 896 F.3d at 698;
   see, e.g., Stanback v. Best Diversified Prods., Inc., 180 F.3d 903, 910 (8th Cir.
   1999) (rejecting Title VII claim based on failure to offer accommodations in
   part because plaintiff could not show that the injuries suffered by
   comparators were comparable in “severity”). Based on the foregoing, we
   affirm the district court’s grant of summary judgment on Green’s Title VII
   claim.




            5
             Green argues that he and Guidroz are similarly situated because both had a visual
   acuity of 20/100. However, Green’s vision only drops to 20/100 under low light conditions
   when lights are directed at his eyes, and Guidroz testified that he had not been given a
   precise set of numbers for his visual acuity in that eye.




                                               10
Case: 20-30340   Document: 00515776936          Page: 11   Date Filed: 03/11/2021




                                 No. 20-30340


                                       IV.
         For the foregoing reasons, we AFFIRM the district court’s grant of
   summary judgment in favor of UPS.




                                       11